Citation Nr: 1430254	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972, and from October 1972 to June 1993. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Detroit, Michigan, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in September 2009, and before the undersigned Acting Veterans Law Judge (AVLJ) in August 2010.  Transcripts of both hearings are of record.

In January 2011, the Board remanded the case for further development to include obtaining records from the Social Security Administration, undertaking efforts to verify through official channels the Veteran's purported herbicide exposure while stationed in Korea, and according the Veteran a VA medical examination if presumptive in-service herbicide exposure could not be established.  A review of the record reflects that the Board's remand directives in this matter have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been accomplished. 

2.  The Veteran is not shown to have performed any active service in the Republic of Vietnam or to have otherwise been exposed to herbicide during his active service, including while in Korea. 

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's type II diabetes mellitus was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2008, which is clearly prior to the May 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in February and June 2011, followed by readjudication of the appeal by an February 2012 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the September 2009 and August 2010 hearings.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which confirms he was exposed to herbicides while on active duty, or which otherwise relates the etiology of his current diabetes mellitus to active service.

With respect to the aforementioned September 2009 and August 2010 hearings, the Board is cognizant of the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the DRO and the undersigned AVLJ accurately noted the current appellate claim, and asked questions to clarify the Veteran's contentions.  Although neither individual explicitly noted the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded a VA medical examination regarding this case in June 2011 which included an opinion that addressed the etiology of his diabetes mellitus.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the June 2011 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases such as Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.  Type 2 diabetes will be service-connected if manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran contends that he was exposed to an herbicide agent while performing his duties as a security guard with the U.S. Army Support Group in the Joint Security Area of the demilitarized zone (DMZ) in Korea from March 1974 through April 1975, and that he developed his current type II diabetes mellitus as a result of such exposure.  He has testified that during the aforementioned time period, he was assigned to guard engineers who were building a road between two checkpoints in the area.  Specifically, he claims that he was present when those engineers used dioxins to defoliate elephant grass both prior to and during the construction of the road, and he further alleges that the sprayed chemicals got all over his boots.  The Veteran has admitted his lack of knowledge of the specific chemical being sprayed at that time, but he has expressed his belief that it was Agent Orange.

The law provides that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).  In 2011, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31, 1971 in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish the claimant was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 76 Fed. Reg. 4245-50 (Jan. 25, 2011).

In this case, the record does not reflect, nor does the Veteran contend, that he had active service in the Republic of Vietnam.  The record does confirm he had service in Korea from April 1974 to April 1975.  However, this is after the period for consideration of presumptive exposure under 38 C.F.R. § 3.307(a)(6)(iv).  Moreover, the U.S. Army and Joint Services Records Research Center (JSSRC) was contacted in an effort to verify the Veteran's report of in-service herbicide exposure.  The record reflects the JSSRC responded in January 2012 that exposure to Agent Orange could not be verified or presumed for the dates that the Veteran served in Korea.  The Board also reiterates the Veteran has admitted his lack of knowledge of the specific chemical being sprayed at that time.

In view of the foregoing, the Board finds that the Veteran was not exposed to herbicide during his active service, including while in Korea.  Consequently, the Veteran is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, and 3.309(e).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the Veteran testified at his August 2010 hearing that in 1993, or a year or two before that, he was borderline diabetic.  See Transcript p. 5.  In short, he indicated that the disability originated at least during his second period of active duty.  However, diabetes mellitus is a disease process not subject to lay observation.  Accordingly, competent medical evidence is required to diagnose this disability and determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that a thorough review of the Veteran's service treatment records does not demonstrate any findings of diabetes to include on his March 1993 retirement examination.  Moreover, the first competent medical evidence of diabetes appears to be in 2002 to 2003, years after his separation from service.  Additionally, it was noted in the June 2011 VA examination that the evidence of record shows the Veteran was diagnosed and began treatment for diabetes in the 2002 to 2003 time period; that he and his spouse reported that prior to the official diagnosis he had been told that he had elevated blood sugars that did not meet the criteria for a diagnosis of diabetes, which is what the Veteran meant by "borderline diabetes" in his given history; and that the Veteran clearly did not have a confirmed diagnosis of diabetes until 9 or 10 years after his discharge from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, as the diabetes was diagnosed years after service, the Veteran is not entitled to a grant of service connection under the presumptive provisions of 38 C.F.R. § 3.307 and 3.309(a) for a chronic disease manifested to a compensable degree within the first post-service year.  Moreover, inasmuch as the Veteran's diabetes was first diagnosed years after his last period of active duty, it further supports the need for competent medical evidence to resolve this case.

No competent medical opinion is of record which relates the etiology of the Veteran's type II diabetes mellitus to his active military service.  In fact, the June 2011 VA medical examination contains an opinion against such a finding.  Specifically, the VA examiner opined that the Veteran's diabetes mellitus, type II, was not otherwise related to any incident of his active service, taking into account a notation of the Veteran's obesity in March 1993 service treatment record, as well as an elevated glucose reading for the Veteran during an August 1993 VA general medical examination 2 months after discharge from service.  In support of this opinion, the examiner stated, in essence, that the Veteran's blood glucose measurements in the service treatment records were all less than the threshold for a diagnosis of diabetes, even when applying the more relaxed standards for such a finding enacted in 2010; and that considering the medical information at hand at the time of discharge and for one year afterward, the Veteran did not meet the criteria for a diagnosis of diabetes until early 2003 when he was diagnosed with diabetes mellitus, type II.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has already noted that the June 2011 VA examiner is presumed qualified to render a competent medical opinion; and that she was familiar with the nature and history of the Veteran's medical history from physical examination and review of his VA claims folder.  Her opinion was not expressed in equivocal or speculative language, and was supported by stated rationale with reference to documented medical findings in the record and accepted medical principles regarding the diagnosis of diabetes.  The Board also reiterates that no competent medical opinion is of record which explicitly refutes the findings of the June 2011 VA examiner.  Consequently, the Board finds that his opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's type II diabetes mellitus was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board has already determined that a grant of service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. § 3..307, 3.309(a) or (e).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include other presumptive provisons or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Therefore, the benefit sought on appeal must be denied.







ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


